Name: Commission Regulation (EEC) No 583/91 of 11 March 1991 amending Regulation (EEC) No 3744/87 laying down detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 65/32 Official Journal of the European Communities 12. 3 . 91 COMMISSION REGULATION (EEC) No 583/91 of 11 March 1991 amending Regulation (EEC) No 3744/87 laying down detailed rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community ('), and in particular Article 6 thereof, Whereas, pursuant to Article 1 (2) of Commission Regula ­ tion (EEC) No 3744/87 (2), as last amended by Regulation (EEC) No 2736/89 (3), the list of intervention products which are available for distribution was extended to include milk powder and rice ; whereas, pursuant to Article 7 of the same Regulation , the costs of transport which may be reimbursed in respect of these products whenever they are not available from intervention stock on the territory of a Member State should, therefore, be included in Annex II ; Article 1 Annex II of Regulation (EEC) No 3744/87 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 352, 15 . 12. 1987, p . 1 . 0 OJ No L 352, 15 . 12. 1987, p . 33 . (3) OJ No L 263 , 9 9 . 1989, p . 19 . 12. 3 . 91 No L 65/33Official Journal of the European Communities ANNEX TRANSPORT COSTS Beef and butter  For the first 200 kilometres  For each additional kilometre over 200 ECU 20,00/tonne, ECU 0,05/tonne : Cereals and rice  For the first 200 kilometres  For each additional kilometre over 200 ECU 5,50/tonne, ECU 0,02/tonne Olive oil  For the first 200 kilometres  For each additional kilometre over 200 ECU 20,00/tonne, ECU 0,04/tonne : Milk powder  For the first 200 kilometres  For each additional kilometre over 200 ECU 10,00/tonne, ECU 0,04/tonne.